SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

896
KA 10-00720
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JASPER L. CAMPBELL, DEFENDANT-APPELLANT.


PETER J. PULLANO, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Stephen R.
Sirkin, A.J.), rendered November 18, 2008. The judgment convicted
defendant, after a nonjury trial, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
following a nonjury trial of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]). Defendant’s conviction arose
out of the seizure by the police of a handgun from the floor of a
vehicle in which defendant was a passenger. Viewing the evidence in
light of the elements of the crime in this nonjury trial (see People v
Danielson, 9 NY3d 343, 349), we conclude that “the verdict, based on
the applicability of the automobile presumption . . . , is not against
the weight of the evidence” (People v Wilburn, 50 AD3d 1617, 1618, lv
denied 11 NY3d 742; see People v Dunnigan, 1 AD3d 930, 931-932, lv
denied 1 NY3d 627; People v Tutt, 194 AD2d 575, 575-576, lv denied 82
NY2d 760; see generally People v Bleakley, 69 NY2d 490, 495). We
further conclude that the sentence is not unduly harsh or severe.




Entered:    September 27, 2013                     Frances E. Cafarell
                                                   Clerk of the Court